Title: Thomas Jefferson to Philip P. Barbour, 12 October 1812
From: Jefferson, Thomas
To: Barbour, Philip Pendleton


          Dear Sir Monticello Oct. 12. 12.
          I should at all times be happy to see you here, but at this moment have a particular occasion to ask that favor of you. the Rivanna company, engaged in clearing the river from Moore’s ford to Milton, have called a meeting with a view to petition the next legislature to enlarge their powers; that is to say their powers over my property, for it is over that of no other human being. the laws under which they act now give them all necessary powers with my consent which has  been yielded to them in every point liberally. what more is meant to be asked in controul of my consent I do not know; but I have a property in mills which has cost me 30. thousand dollars, at stake. the favor I ask of you is as a member of the legislature, to come and take a ride of 3. or 4. miles, to see the ground and the works, and enable yourself to be a witness to the General assembly as to the facts, and a judge as to what is right; for I ask nothing beyond that. if you will do me the favor to come some evening while the court sets, we can take the ride in the morning before breakfast: or if it suits you better to take it on your return home, I will attend you at any hour you will be so good as to call. if the localities are understood by the legislature, there is nothing which they can think right and to which I am disposed to make the least objection. in being the means therefore of doing me barely justice, you will lay me under great obligations. Accept the assurance of my great esteem & respect.
          
            Th:
            Jefferson
        